                    Case 21-13823-AJC        Doc 23-1     Filed 06/30/21    Page 1 of 1




                            N.A.D.A. Official Used Car Guide
                                   Vehicle Valuation
                                      Print Date: June 28, 2021



Customer:       Abascal, Jose
File No.:


Vehicle Description: 2014 HONDA Accord Sedan 4D Sport I4
VIN:                     1HGCR2F59EA219415


Base Values
    Retail: $    13950.00           Wholesale/Trade-in: $ 11450.00




Optional Equipment/Adjustments
       Estimated Miles      51000    $    2100.00




Total Adjusted N.A.D.A. Used Car Guide Values
    Retail: $    16050.00            Retail/Wholesale Average: $ 14800.00



Reference 04/2021 Southeastern
